 

Exhibit 10.2

 



american shared hospital services

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (“Agreement”), dated as of October 22,
2014, is entered into between and among American Shared Hospital Services, a
California corporation (“Company”), and Mr. Raymond C. Stachowiak (the
“Investor”) and RCS Investments, Inc., an Illinois corporation (“RCS”).

 

WHEREAS, the Investor wishes to purchase shares of the Company’s class of Common
Stock No Par Value (“Common Stock”), on the terms and subject to the conditions
set forth in this Agreement (“Offering”);

 

WHEREAS, the Investor is a member of the board of directors of the Company;

 

WHEREAS, the Investor is the sole shareholder of RCS; and

 

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the Securities and Exchange
Commission (“SEC”) under Section 4(a)(2) of the Securities Act of 1933, as
amended (“Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Purchase and Sale.

 

At the Closing (as defined below), on the terms and subject to the conditions
set forth herein, the Company will issue and sell to the Investor, and the
Investor will purchase from the Company 100,000 shares (“Shares”) of Common
Stock at a purchase price of $2.20 per Share (“Purchase Price”), which is the
closing price per share of the Common Stock on the New York Stock Exchange MKT
(“NYSE MKT”) on the day preceding the date hereof.

 

2. Closing and Delivery of the Shares and Funds.

 

(a) Closing. The closing of the purchase and sale of the Shares (“Closing”)
shall occur remotely via exchange of documents and signatures on October 22,
2014 (“Closing Date”).

 

(b) Payment of Purchase Price; Delivery of Shares. At or prior to the Closing,
the Investor will remit in United States dollars by wire transfer of immediately
available funds the aggregate purchase price for the Shares. On or before the
Closing Date, the Company will instruct its transfer agent (“Transfer Agent”) to
deliver to the Investor one or more stock certificates, evidencing the number of
Shares, against delivery of the Purchase Price. The Shares shall be registered
in the name of RCS or its designee.

 



 

 

 

3. Representations, Warranties and Covenants of the Investor. The Investor
represents, warrants and covenants to the Company as follows:

 

(a) Investor is acquiring the Shares for his own account and for investment and
not with a view to the distribution thereof within the meaning of the Securities
Act.

 

(b) Investor is an “accredited investor” as such term is defined in Regulation
D.

 

(c) Investor acknowledges that the Shares have not been registered under the
Securities Act, will be restricted securities and may not be resold, pledged or
otherwise transferred by Investor prior to October 22, 2015, except (i) pursuant
to an effective registration statement under the Securities Act, (ii) pursuant
to an available exemption from, or in a transaction not subject to, the
Securities Act; or (iii) pursuant to Rule 144 under the Securities Act.
Restrictive legends shall be placed on all certificates representing any Shares,
substantially as follows:

 

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY BE MADE PRIOR TO
OCTOBER 22, 2015 EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE SECURITIES ACT; OR (C) PURSUANT TO RULE 144
UNDER THE SECURITIES ACT.

 

(d) The Investor has the power and authority to enter into this Agreement. This
Agreement, the execution and the performance by the Investor of his obligations
hereunder have been duly authorized by all necessary action on the part of the
Investor. The Investor represents and warrants that the execution, delivery and
performance of the Agreement do not violate or conflict with (i) any law
applicable to him, (ii) any provision of his constitutional documents, if
applicable and (iii) any order or judgment of any court or other agency of
government applicable to him or any of his assets or any contractual restriction
binding on or affecting him or any of his assets.

 

(e) The Investor agrees to amend an existing Statement of Beneficial Ownership
on Schedule 13D with the SEC within five days of the Closing Date.

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to the Investor that, as of the date hereof:

 

(a) Organization, Good Standing and Qualification. The Company is duly formed
and validly existing under the laws of California, with full power and authority
to conduct its business as it is currently being conducted and to own its
assets, and has secured any other authorizations, approvals, permits and orders
required by law for the conduct by the Company of its business as it is
currently being conducted.

 



-2-

 

 

(b) Authorization of Agreement and Shares. This Agreement, its execution and the
performance by the Company of its obligations hereunder, have been duly
authorized by all necessary corporate action on the part of the Company. The
Shares have been duly authorized and, when issued, delivered and paid for in the
manner set forth in this Agreement, will be validly issued, fully paid and
non-assessable.

 

(c) Furnishing of Information. The Company covenants to timely file (or obtain
extensions and file within the applicable grace periods) all reports required to
be filed by the Company pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or take any such action as the Investor may
reasonably request, to the extent required from time to time to enable the
Investor to sell the Shares in accordance with the requirements of Rule 144.

 

(d) Listing, Trading and Maintenance Requirements. The Company has not acted to
terminate the registration of the Common Stock as a class under Section 12(b) of
the Exchange Act, nor has the Company received any notification that the SEC is
contemplating such a termination, and the Common Stock has not been suspended
from trading on the NYSE MKT nor threatened with such a suspension by the SEC or
the NYSE MKT. As soon as reasonably practicable following the Closing, the
Company covenants to file an additional listing application with the NYSE MKT
covering all of the Shares.

 

(e) Waiver of Standstill. The Company hereby waives any rights it may have
pursuant to provision 3(e) (the “Standstill”) of that certain Common Stock
Purchase Agreement, dated as of June 11, 2014, between and among the Company,
the Investor and certain other parties (the “June Common Stock Purchase
Agreement”), to prevent the Investor from acquiring the Shares to be issued
hereunder. It is understood that the Standstill otherwise remains in full force
and effect.

 

(f) Amendment of Rights Plan. The Company agrees to amend its existing
shareholder rights plan, dated as of March 22, 1999, between the Company and
American Stock Transfer & Trust Company, as rights agent, as amended by the
first amendment dated as of March 12, 2009 (the “Rights Plan”) so that
acquisition of the Shares by the Investor does not activate any rights issued to
the Company’s shareholders pursuant to the Rights Plan.

 

(g) Outstanding Preemption Rights. The Company has procured waivers or has fully
complied with those certain preemption rights set forth in paragraph 5 of the
June Common Stock Purchase Agreement.

 

5. Registration Right.

 

(a) The Shares will contain the same registration rights as were granted to the
Investor in the June Common Stock Purchase Agreement, except that with respect
to the Shares, the Company agrees to keep the Registration Statement and
Prospectus (each as defined in the June Common Stock Purchase Agreement)
effective and current, respectively, until October 22, 2017, or if earlier,
until such time as the number of Shares remaining unsold may be sold by the
Investor within 12 months in open market transactions under Rule 144.

 



-3-

 

 

6. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Company and the Investor
herein will survive the execution of this Agreement, the delivery to the
Investor of the Shares being purchased, and the payment therefor.

 

7. Fees and Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, other than the
Registration Statement Fees, as defined in the June Common Stock Purchase
Agreement, shall be paid by the party incurring such fees, costs and expenses,
except that the Investor shall pay any Transfer Agent fees and shall be
responsible for all tax liability that may arise as a result of holding or
transferring the Shares.

 

8. Notices. All notices and other communications shall be made in writing and
shall be deemed effectively given upon the earlier of actual receipt or: (i)
personal delivery to the party to be notified; (ii) when sent, if sent by
electronic mail or facsimile; (iii) five days after having been sent by
registered or certified mail; or (iv) one business day after the business day of
deposit with a nationally recognized overnight courier. All communications shall
be sent to the following addresses:

 



If to the Company, to: American Shared Hospital Services   Four Embarcadero
Center, Suite 3700   San Francisco, CA 94111   Facsimile:  (415) 788-5660  
Attention:  Craig K. Tagawa, Chief Operating Officer and   Chief Financial
Officer     With copies to: Davis Polk & Wardwell LLP   1600 El Camino Real  
Menlo Park, CA 94025   Facsimile: (650) 752-3601   Attention: Daniel G. Kelly,
Jr.



 

If to the Investor, to his address on the Company’s records or to such other
mailing address or email address as the Company or the Investor may designate in
writing.

 

9. Changes. This Agreement may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto.

 

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

 

11. Severability. In case any provision contained in this Agreement should be
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.

 



-4-

 

 

12. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of California, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement, and
the Agreement will become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.

 

14. Entire Agreement. This Agreement constitutes the entire agreement among the
Investor and the Company with respect to the Offering and supersedes all prior
oral or written agreements and understandings, if any, relating to the subject
matter hereof.

 

15. Conflict Waiver. The Investor hereby consents to the continued
representation of the Company and its board of directors by Davis Polk &
Wardwell LLP (“Davis Polk”) in relation to the Offering and voluntarily and
knowingly waive any actual or alleged conflict and actual or alleged violation
of ethical or comparable rules applicable to Davis Polk that may arise from its
representation of the Company and its board of directors in connection with the
Offering. In addition, the Investor hereby acknowledges that his consent and
waiver under this Section 15 is voluntary and informed, and that the Investor
has been advised of his rights to obtain independent legal advice with respect
to this consent and waiver. The Investor further agrees that he is aware of the
extent of his relationship, if any, with Davis Polk, and the Investor does not
require additional information from Davis Polk in order to understand the nature
of this consent. Davis Polk is an express third party beneficiary of this
Section 15.

 

-5-

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives, as of
the date first written above.

 



  AMERICAN SHARED HOSPITAL SERVICES             By:   /s/ Ernest. A. Bates, M.D.
    Name:   Ernest A. Bates, M.D.     Title:   Chairman and CEO



 



-6-

 





 

INVESTOR:

 



  /s/ Raymond C. Stachowiak   Raymond C. Stachowiak



 





  RCS INVESTMENTS, INC.             By:   /s/ Raymond C. Stachowiak     Name:  
Raymond C. Stachowiak     Title:   President

 



-7-

